Title: To John Adams from Thomas McKean, 8 November 1779
From: McKean, Thomas
To: Adams, John


     
      My dear Sir
      Philadelphia. Novemr. 8th. 1779
     
     On my return from the circuit a few days ago I was honoured with your letter of the 20th. Septemr. last, and proud to find that I was not forgotten by one I so much esteem. You must have had your difficulties in these times, I know, I too have had my full share of the anxieties cares and troubles attending the present war. For sometime I was obliged to act as President of the Delaware State and as Chief Justice of this; General Howe had just landed Aug. 1777 at the head of Elk River, when I undertook to discharge those two great trusts. The consequence was to be hunted like a fox by the enemy and envied by those, who ought to have been my friends. I was obliged to remove my family five times in a few months, and at last fixed them in a little Log house on the banks of the Susquehanna above an hundred miles from this; but safety was not to be found there, for they were soon obliged to remove again, occasioned by the incursions of the Indians. In decemr. 1777 I went again into Congress, where for some months the United States had but nine voices and thirteen members, sometimes only eleven.  their affairs almost desperate. When the war is over we shall talk of these matters more at large. Cur jubes me renovare dolorem.
     Since the date of your letter I suppose you have been fully informed of what has passed in Congress respecting our foreign Ministers, and particularly yourself. You might have been Minister to Spain, which would have been a more permanent Appointment than that of Minister Plenepotentiary to negotiate a peace, but your friends had a greater regard to the interest of their Country than to your’s; however I rest assured you will have peace (if to be obtained at all) on such terms, as will intitle you to the gratitude of that Country, and to secure such a proof of it as to render the present employment not only more honorable but more beneficial than the other.
     You have escaped the obliquy but not the jealosy of all one of the parties in Congress, tho’ the latter is almost done away. I have not been able to find that any of your Colleagues have censured you; they have been rather silent respecting you, tho’ Doctor Arthur Lee seems to considers you as an honest man and as his friend. In short he seems willing to submit his conduct abroad to your decision. Upon the whole I really think he has been not well treated either by Messrs: Franklin or Dean, or by Congress. His fate almost renders it dangerous to serve in a public character abroad.
     Do not my friend be discouraged by what I have said; difficulties, public and secret attacks, will eternally attend public Characters and high Stations. The man who discharges his Trust with fidelity and according to the best of his abilities will always have the consolation of his own mind (a consolation the world cannot give) and he may be happy in the approbation of his country, but will never be miserable in the want of it—he will always also find a distinguishing, a worthy few, to support and applaud him.
     
     Doctor Franklin, I really believe, would have been recalled last April only for myself. The intention in some Gentlemen in Congress appeared to me to be the removal of all our foreign Ministers in order to make way for themselves. My fears were, that a change of men, at that critical period, would imply both in Europe and America a change of measures, and I was reluctant to give up old servants for new men, whom I would not so well confide in.
     Doctor Franklin still continues Minister Plenepotentiary at the court of Versailles, Colo: Laurens (the son of the late President of Congress) is appointed his Secretary. Mr. Jay is appointed Minister to the court of Madrid and Mr. Carmichael his Secretary. Mr. Laurens was appointed last Monday Commissioner to the United Provinces for the purpose of negotiating a treaty of Amity and Commerce, but particularly a Loan of money, and he has the nominating his own Secretary. Your’s is the Post of danger, and of honor; Our friend Mr. Dana is appointed your Secretary. Nothing is yet done, but some Consuls must be appointed.
     You percieve the freedom with which I write to you. I correspond with none, except officially, but in this way, tho’ I am induced to be more free with you, because, notwithstanding I hereby compliment myself, I am certain we have had the same views throughout this whole contest, the good of our country and the happiness of mankind; we have also acted openly and without guile. It will give me great pleasure to hear from you often, and when you are on t’other side the Atlantic I will as frequently communicate what passes here.
     Count D’Estaing has not been heard from since the 4th. of October, nor have we had a line from General Lincoln, but we flatter ourselves all is well.
     
      I am, dear Sir, with sincere esteem, Your most obedient humble servant
      Tho M:Kean
     
    